Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 09/07/2021 claims 1, 3-12 are amended, leaving claims 1-12 pending, wherein claims 1, 6, 8 are recited in independent form and incorporate allowable subject matter by way of the amendment. The Applicant has amended claims 1, 6, 8 by adding limitations which distinguish over the art made of record to overcome the previously held rejections. Claims 1, 6, 8 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 
Claim 1 as presently set forth contain the distinguishing limitations “obtaining, by an access network device, a waiting duration corresponding to transmitting uplink data of a first subframe quantity by a terminal, wherein the first subframe quantity corresponds to a first quantity of one or more subframes with  a greatest scheduling efficiency within a preset value range of a quantity of subframes when the access network device schedules the terminal to transmit the uplink data, wherein scheduling efficiency is determined based on a ratio of a quantity of bits of data transmitted during a time period comprising the waiting duration and a length of the time period, and wherein the waiting duration is a duration that exists after the terminal transmits the uplink data and that extends from a time at which the terminal switches to a listening state to a time at which the terminal detects an uplink authorization instruction; determining that the waiting duration is greater than a threshold; in response to determining that the waiting duration is greater than the threshold, determining, by the access network device within the preset value range of the quantity of subframes, a second subframe quantity 
Claim 6 as presently set forth contain the distinguishing limitations “receiving, by a terminal, a first uplink authorization instruction from an access network device, wherein the first uplink authorization instruction is used to instruct the terminal to send uplink data of a second subframe quantity, the second subframe quantity corresponding to a second quantity of one or more subframes, and wherein the second subframe quantity enables a waiting duration corresponding to transmitting the uplink data by the terminal to be less than or equal to a threshold and that is determined within a preset value range of a quantity of subframes by the access network device when a waiting duration corresponding to transmitting uplink data of a first subframe quantity by the terminal is greater than the threshold, the first subframe quantity corresponding to a first quantity of one or more subframes; and sending, by the terminal, the uplink data of the second subframe quantity” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the 
Claim 8 as presently set forth contain the distinguishing limitations “obtain a waiting duration corresponding to transmitting uplink data of a first subframe quantity by a terminal, wherein the first subframe corresponds to a first quantity of one or more subframes with a greatest scheduling efficiency within a preset value range of a quantity of subframes when the terminal is scheduled to transmit the uplink data, wherein scheduling efficiency is determined based on (1) a ratio of a quantity of bits of data transmitted during a time period comprising the waiting duration and (2) a length of the time period, and wherein the waiting duration is a duration that exists after the terminal transmits the uplink data and that extends from a time at which the terminal switches to a listening state to a time at which the terminal detects an uplink authorization instruction; determine that the waiting duration is greater than a threshold; _in response to determining that the waiting duration is greater than the threshold, determine a second subframe quantity that is within the preset value range of the quantity of subframes and that enables the waiting duration to be less than or equal to the threshold, the second subframe quantity corresponding to a second quantity of one or more subframes; and send a first uplink authorization instruction to the terminal, wherein the first uplink authorization instruction is used to instruct the terminal to send uplink data of the second subframe quantity” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. Claims 9-12 recite 
With regards to the prior art made of record which includes references US 20170208615 A1 (hereinafter d1), US 20160128095 A1 (hereinafter d2), US 20140056198 A1 (hereinafter d3), US 20180352582 A1 (hereinafter d4), US 20170231006 A1 (hereinafter d5); D1 discloses transmitting an uplink grant message and a base station are provided. The method includes the following steps. Calculate a downlink speed currently used by a user equipment. Obtain a service type currently used by the user equipment. Determine whether to assign an uplink grant to the user equipment according to the downlink speed and the service type. D2 discloses utilizing variable length transmission time intervals (TTI) are described. Latency for communications between base stations and user equipment (UEs) may be reduced by flexibly and dynamically adapting to data traffic needs. TTI for a given UE may be dynamically adjusted according to UE or system requirements and the configuration of uplink and downlink TTI. A base station may utilize dynamic grants to schedule resources within a system. A UE may receive a grant in a first portion of a variable TTI. The UE may determine a duration of the variable TTI based on the grant, and the UE may communicate accordingly. The UE may receive a subsequent grant in the variable TTI--either in the first portion or another portion--and may respond or alter its operation accordingly. D3 discloses an inactivity timer starting method, and a user equipment. The state switching method includes: sending, by a user equipment, a scheduling request to a network side, and receiving a newly transmitted data uplink grant that 
Therefore, independent claims 1, 6, 8 set forth subject matter which is distinguished over the prior art of record and are not an obvious combination thereof. The remaining claims (2-5, 7, 9-12) depend from the independent claims and therefore also contain subject matter which is distinguished over the prior art of record and are not an obvious combination thereof, according to dependence on claim 1, 6, 8.  Accordingly, claims 1-12 are allowed.
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
35 USC § 112
Applicant amendments of 09/07/2021 overcome all previously held rejections under this heading.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643